No. 13293
      IN THE SUPREME COURT OF THE STATE OF MONTANA
                             1977


CHARLES ED KNOX,
                   Relator    and Appellant,


SCHOOL DISTRICT NO. 1, LEWIS AND
CLARK COUNTY, MONTANA,
                   Respondents and Respondents.


Appeal from:   District Court of the First Judicial District,
               Honorable Peter G. Meloy, Judge presiding.
Counsel of Record:
    For Appellant:
        Charles Petaja argued, Helena, Montana
    For Respondents:
        C. W. Leaphart, Jr.,argued;     Helena, 'Montana.


                                Submitted:       January 18, 1977
                                    Decided   :F~EB3 -
                                                   0
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of t h e
Court.


        R e l a t o r . C h a r l e s Ed Knox     a p p e a l s from d e n i a l of h i s p e t i t i o n

f o r a w r i t of p r o h i b i t i o n .   R e l a t o r , a p r o f e s s i o n a l photographer

i n Helena, p e t i t i o n e d t h e d i s t r i c t c o u r t , Lewis and C l a r k County,

f o r a w r i t of p r o h i b i t i o n o r d e r i n g t h e School Board of School

D i s t r i c t No. 1, Lewis and C l a r k County, t o d e s i s t and r e f r a i n

from f u r t h e r proceedings i n t h e s c h o o l d i s t r i c t ' s a t t e m p t t o

s e c u r e b i d s f o r t h e t a k i n g of s t u d e n t photographs.            After hearing,

t h e d i s t r i c t c o u r t denied t h e p e t i t i o n based i n e s s e n c e on i t s

f i n d i n g t h a t a s c h o o l d i s t r i c t has t h e s o l e power and a u t h o r i t y

t o t r a n s a c t a l l f i s c a l b u s i n e s s i n t h e d i s t r i c t and t o perform such

f i s c a l d u t i e s t h a t a r e i n t h e b e s t i n t e r e s t of t h e d i s t r i c t .

        S e c t i o n 93-9201, R.C.M.           1947, p r o v i d e s t h a t a w r i t of pro-

hibition:

       "* * *        a r r e s t s t h e proceedings of any t r i b u n a l ,
        c o r p o r a t i o n , b o a r d , o r person   *     ik when such
        proceedings a r e w i t h o u t o r i n e x c e s s of j u r i s d i c -
        t i o n of such t r i b u n a l , c o r p o r a t i o n , b o a r d , o r person.      II



        I n S t a t e ex r e l . F u l t o n v . D i s t r i c t C o u r t , 139 Mont. 573,

579, 366 P.2d 435, a p p e a r s a f u l l d i s c u s s i o n of t h e n a t u r e of

t h i s w r i t emphasizing t h e "excess of j u r i s d i c t i o n " a s p e c t :

       "'* * *        t h e w r i t of p r o h i b i t i o n would n o t r e s t r a i n a
       m i n i s t e r i a l , e x e c u t i v e o r a d m i n i s t r a t i v e f u n c t i o n , no
       m a t t e r how i l l e g a l t h e a c t t h e r e u n d e r may be s o long a s
       t h e t r i b u n a l sought t o be r e s t r a i n e d h a s j u r i s d i c t i o n
       of t h e s u b j e c t m a t t e r i n c o n t r o v e r s y . A mistaken e x e r c i s e
       of such t r i b u n a l ' s acknowledged powers w i l l n o t j u s t i f y
       t h e i s s u a n c e of t h e w r i t . ' "

See a l s o : Cases c i t e d i n F u l t o n and S t a t e v. Board of Medical

Examiners, 135 Mont. 381, 339 P.2d 981.
     Here the School ~oard'sjurisdiction clearly covers the

area of concern, photographing students on school grounds during

school time and involving, at least to some degree, teachers and

administrators. The petition does not attack the subject matter

jurisdiction of the Board, rather it alleges at most a mistaken

exercise of the Board's powers.   A writ of prohibition will not
lie as a remedy to restrain an administrative action.

     The district court's denial of the writ is affirmed.




We Concur:



qAh3LqL5@
 ~ & e f Justice